Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 1 of 13




                  EXHIBIT A
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 2 of 13




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15
     PROOFPOINT, INC.; CLOUDMARK LLC                CASE NO. 3:19-cv-04238-MMC (RMI)
16
                 Plaintiffs,                        PLAINTIFFS PROOFPOINT, INC. AND
17                                                  CLOUDMARK LLC’S SECOND SET OF
                                                    REQUESTS FOR PRODUCTION TO
18        v.                                        DEFENDANT OLIVIER LEMARIÉ (NOS.
                                                    31–39)
19
   VADE SECURE, INCORPORATED; VADE
20 SECURE SASU; OLIVIER LEMARIÉ

21
                 Defendants.
22

23

24

25

26

27

28

                                                                       CASE NO. 3:19-cv-04238-MMC (RMI)
                                    PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 3 of 13




 1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs Proofpoint,

 2 Inc. and Cloudmark LLC (collectively “Plaintiffs”) hereby request that Defendant Olivier Lemarié

 3 produce for inspection and copying within thirty (30) days hereof the documents set forth below at

 4 the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 50 California Street, 22nd Floor, San

 5 Francisco, California, 94111, or at a place and time as may be agreed to by counsel.

 6                                            DEFINITIONS
 7          Notwithstanding any definition below, each word, term, or phrase used in these Requests

 8 are intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure.

 9          1.      “PROOFPOINT” means Proofpoint, Inc. and its officers, directors, current and

10 former employees, counsel, agents, consultants, representatives, and any other person acting on

11 behalf of any of the foregoing, and Proofpoint’s affiliates, parents, divisions, joint ventures,

12 licensees, franchisees, assignees, predecessors and successors in interest, and any other legal

13 entities, whether foreign or domestic, that are owned or controlled by Proofpoint, and all

14 predecessors and successors in interest to such entities, and any entity owned in whole or in part by,

15 affiliated with, or controlled in whole or in part by Proofpoint.

16          2.      “CLOUDMARK” means Cloudmark LLC and its officers, directors, current and

17 former employees, counsel, agents, consultants, representatives, and any other person acting on

18 behalf of any of the foregoing, and Cloudmark’s affiliates, parents, divisions, joint ventures,

19 licensees, franchisees, assignees, predecessors and successors in interest, and any other legal

20 entities, whether foreign or domestic, that are owned or controlled by Cloudmark, and all

21 predecessors and successors in interest to such entities, and any entity owned in whole or in part by,

22 affiliated with, or controlled in whole or in part by Cloudmark.

23          3.      “BIZANGA” means Bizanga Ltd. and its officers, directors, current and former

24 employees, counsel, agents, consultants, representatives, and any other person acting on behalf of

25 any of the foregoing, and Bizanga’s affiliates, parents, divisions, joint ventures, licensees,

26 franchisees, assignees, predecessors and successors in interest, and any other legal entities, whether

27 foreign or domestic, that are owned or controlled by Bizanga, and all predecessors and successors

28

                                                      -1-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                     PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 4 of 13




 1 in interest to such entities, and any entity owned in whole or in part by, affiliated with, or controlled

 2 in whole or in part by Bizanga.

 3          4.      “VSI” means Vade Secure, Incorporated and its officers, directors, current and

 4 former employees, counsel, agents, consultants, representatives, and any other person acting on

 5 behalf of any of the foregoing, and/or Vade Secure, Incorporated’s affiliates, parents, divisions, joint

 6 ventures, licensees, franchisees, assignees, predecessors and successors in interest, and any other

 7 legal entities, whether foreign or domestic, that are owned or controlled by Vade Secure,

 8 Incorporated, and all predecessors and successors in interest to such entities, and any entity owned

 9 in whole or in part by, affiliated with, or controlled in whole or in part by Vade Secure, Incorporated.

10          5.      “VSS” means Vade Secure SASU and its officers, directors, current and former

11 employees, counsel, agents, consultants, representatives, and any other person acting on behalf of

12 any of the foregoing, and/or Vade Secure SASU’s affiliates, parents, divisions, joint ventures,

13 licensees, franchisees, assignees, predecessors and successors in interest, and any other legal

14 entities, whether foreign or domestic, that are owned or controlled by Vade Secure SASU, and all

15 predecessors and successors in interest to such entities, and any entity owned in whole or in part by,

16 affiliated with, or controlled in whole or in part by Vade Secure SASU.

17          6.      “VADE” refers to VSI and VSS, collectively.

18          7.      “MR. LEMARIÉ,” “YOU,” and “YOUR” shall refer to Defendant Olivier Lemarié.

19          8.      “DEFENDANTS” refers to VADE and Olivier Lemarié, collectively.

20          9.      “DATTO” means Datto, Inc. and its officers, directors, current and former

21 employees, counsel, agents, consultants, representatives, and any other person acting on behalf of

22 any of the foregoing, and Datto’s affiliates, parents, divisions, joint ventures, licensees, franchisees,

23 assignees, predecessors and successors in interest, and any other legal entities, whether foreign or

24 domestic, that are owned or controlled by Datto, and all predecessors and successors in interest to

25 such entities, and any entity owned in whole or in part by, affiliated with, or controlled in whole or

26 in part by Datto.

27          10.     “GENERAL CATALYST” means General Catalyst Partners, LLC and its officers,

28 directors, current and former employees, counsel, agents, consultants, representatives, and any other

                                                       -2-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 5 of 13




 1 person acting on behalf of any of the foregoing, and General Catalyst’s affiliates, parents, divisions,

 2 joint ventures, licensees, franchisees, assignees, predecessors and successors in interest, and any

 3 other legal entities, whether foreign or domestic, that are owned or controlled by General Catalyst,

 4 and all predecessors and successors in interest to such entities, and any entity owned in whole or in

 5 part by, affiliated with, or controlled in whole or in part by General Catalyst.

 6          11.    The term “AGREEMENT” means any formal or informal oral, written, or implied

 7 contract, arrangement, or understanding between two or more Persons, together with all drafts,

 8 modifications, amendments and addenda thereto, whether or not entered into by the parties.

 9          12.    “COMMUNICATIONS” shall mean, without limitation, any transmission,

10 conveyance or exchange of a word, statement, fact, thing, idea, DOCUMENT, instruction,

11 information, demand or question by any medium, whether by written, oral or other means, including

12 but not limited to, electronic communications and electronic mail (“e-mail”).

13          13.    “DOCUMENT” and “DOCUMENTS” shall INCLUDE, without limitation, all

14 written, graphic or otherwise recorded material, INCLUDING without limitation, electronically

15 stored information regardless of the form of storage medium, microfilms or other film records or

16 impressions, tape recordings or computer cards, floppy disks or printouts, any and all papers,

17 photographs, films, recordings, memoranda, books, records, accounts, communications, letters,

18 telegrams, correspondence, notes of meetings, notes of conversations, notes of telephone calls, inter-

19 office memoranda or written communications of any nature, recordings of conversations either in

20 writings or upon any mechanical or electrical recording devices, INCLUDING e-mail, notes, papers,

21 reports, analyses, invoices, canceled checks or check stubs, receipts, minutes of meetings, time

22 sheets, diaries, desk calendars, ledgers, schedules, licenses, financial statements, telephone bills,

23 logs, and any differing versions of any of the foregoing, whether so denominated, formal, informal

24 or otherwise, as well as copies of the foregoing which differ in any way, INCLUDING by the

25 addition of handwritten notations or other written or printed matter of any nature, from the original.

26 The foregoing specifically INCLUDES information stored in a computer database and capable of

27 being generated in documentary form, such as electronic mail, text messages (i.e., SMS messages),

28

                                                      -3-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                     PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 6 of 13




 1 other electronic messages including messages sent or received via Slack, WhatsApp, Google

 2 Hangouts, Facebook Messenger, and the like.

 3          14.     “THING” means any tangible object, other than a DOCUMENT.

 4          15.     “PERSON” means to any individual, corporation, proprietorship, association, joint

 5 venture, company, partnership or other business or legal entity, including governmental bodies and

 6 agencies. The masculine includes the feminine and vice versa; the singular includes the plural and

 7 vice versa.

 8          16.     “REGARDING,” shall mean relating to, referring to, mentioning, reflecting,

 9 pertaining to, evidencing, involving, describing, discussing, commenting on, embodying,

10 responding to, supporting, contradicting, or constituting (in whole or in part), as the context makes

11 appropriate.

12          17.     “INCLUDE” and “INCLUDING” shall mean including without limitation.

13          18.     Use of the singular also INCLUDES the plural and vice-versa.

14          19.     “SOURCE CODE” refers to human-readable programming language text that

15 defines or otherwise describes software and firmware. Source Code further includes the text of any

16 comments, revision histories and associated metadata, formulas, algorithms, logics, engineering

17 specifications, or schematics associated with the foregoing.

18          20.     “FUTURE PRODUCTS” or “FUTURE PRODUCT” refers to product(s) that are not

19 yet released, offered, or marketed for sale to the general public but which are undergoing, or have

20 undergone, product development at any stage. FUTURE PRODUCT(S) do not exclude products

21 that have been, or are being, offered for sale or use to a limited or restricted set of consumer or end-

22 users.

23          21.     “VADE O365” refers to all versions and releases, including development versions,

24 of the Vade Secure Email Security for Office 365 product, described, inter alia,

25 https://www.vadesecure.com/en/dedicated-email-security-for-o365/.            VADE O365 includes

26 version(s) bundled, sold, or marketed with or by third parties, such as the product described at

27 https://www.vadesecure.com/en/vade-secure-and-datto-unveil-joint-bundle-for-msps-that-

28

                                                       -4-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 7 of 13




 1 combines-office-365-email-security-and-saas-backup/             and        https://kb.datto.com/hc/en-

 2 us/articles/360029616331-Vade-Secure-for-Office-365-Getting-Started.

 3           22.    “MTA” refers to Mail/Message Transfer Agent and/or email gateway software and

 4 firmware.

 5           23.    “VADE MTA” refers to all versions and releases of Mail/Message Transfer Agent

 6 or gateway software developed, marketed, offered for sale, or sold by VADE, including all

 7 development versions.

 8           24.    The words “or” and “and” shall be read in the conjunctive and in the disjunctive

 9 wherever they appear, and neither of these words shall be interpreted to limit the scope of these

10 Requests for Production.

11           25.    The use of a verb in any tense shall be construed as the use of the verb in all other

12 tenses.

13           26.    The term “any” shall include “all” and “all” shall include “any.”

14                                           INSTRUCTIONS
15           The following instructions shall apply to each of the Requests herein:
16           1.     In answering the following Requests, furnish all available information, including
17 information in the possession, custody or control of any of MR. LEMARIÉ’s attorneys, directors,

18 officers, agents, employees, representatives, associates, investigators, divisions, affiliates,

19 partnerships, parents, subsidiaries and PERSONS under MR. LEMARIÉ’s control, who have the

20 best knowledge, not merely information known to MR. LEMARIÉ based on his own personal

21 knowledge.

22           2.     If MR. LEMARIÉ cannot fully respond to the following Requests after exercising
23 due diligence to secure the information requested thereby, MR. LEMARIÉ shall so state and shall

24 specify the portion of each Request that cannot be responded to fully and completely. In the latter

25 event, MR. LEMARIÉ shall state what efforts were made to obtain the requested information and

26 the facts relied upon that support the contention that the Request cannot be answered fully and

27

28

                                                      -5-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                     PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 8 of 13




 1 completely; and state what knowledge, information or belief MR. LEMARIÉ has concerning the

 2 unanswered portion of any such Request.

 3          3.      All documents must be produced in accordance with the requirements of Federal

 4 Rule of Civil Procedure 34(b).

 5          4.      Electronic records and computerized information shall be produced in accordance

 6 with any applicable ESI order or agreement upon the parties. At minimum, such records and

 7 information should be produced in an intelligible format, together with a description of the system

 8 from which they were derived sufficient to permit rendering the records and information intelligible.

 9          5.      Selection of documents from the files and other sources and the numbering of such

10 documents shall be performed in such a manner as to ensure that the source of each document can

11 be determined.

12          6.      File folders with tabs or labels or directories of files identifying documents shall be

13 produced intact with such documents.

14          7.      Documents attached to each other shall not be separated. All documents that respond,

15 in whole or in part, to any portion of any request shall be produced in their entirety, including all

16 addenda, appendices, attachments and enclosures.

17          8.      If MR. LEMARIÉ’s response to a particular Request is a statement that he lacks the

18 ability to comply with that Request, MR. LEMARIÉ shall specify whether the inability to comply

19 is because the particular item or category of information never existed, has been destroyed, has been

20 lost, misplaced or stolen, or has never been, or is no longer in his possession, custody or control, in

21 which case MR. LEMARIÉ shall identify the name and address of any person or entity known or

22 believed by MR. LEMARIÉ to have possession, custody or control of that information or category

23 of information.

24          9.      If any information requested is claimed to be privileged or otherwise immune from

25 discovery, provide all information falling within the scope of the interrogatory which is not

26 privileged, and for each item of information contained in a document to which a claim of privilege

27 is made, identify such document with sufficient particularity for purposes of a motion to compel,

28 such identification to include at least the following:

                                                      -6-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                     PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 9 of 13




 1               a. the basis on which the privilege is claimed;

 2               b. the names and positions of the author of the document and all other persons

 3                  participating in the preparation of the document;

 4               c. the name and position of each individual or other person to whom the document, or

 5                  a copy thereof, was sent or otherwise disclosed;

 6               d. the date of the document;

 7               e. a description of any accompanying material transmitted with or attached to such

 8                  document;

 9               f. the number of pages in such document;

10               g. the particular Request to which such document is responsive; and

11               h. whether any business or non-legal matter is contained or discussed in such document.

12         10.      MR. LEMARIÉ’s obligation to respond to these Requests is continuing, and their

13 responses are to be supplemented to include subsequently acquired information in accordance with

14 the requirements of Rule 26(e) of the Federal Rules of Civil Procedure.

15                                  REQUESTS FOR PRODUCTION
16 REQUEST FOR PRODUCTION NO. 31:

17         All     DOCUMENTS         and   THINGS       referencing     or   discussing   CLOUDMARK,
18 PROOFPOINT, or BIZANGA, or any products or technologies thereof, that are in YOUR

19 possession, custody, and/or control.

20 REQUEST FOR PRODUCTION NO. 32:

21         DOCUMENTS sufficient to identify electronic computing and storage devices (e.g., desktop

22 computers, laptop computers, tablet computers, PDAs, mobile telephones, USB drives, flash drives,

23 portable hard drives, CD/DVD/Blu-Ray discs, etc.) YOU used during the time YOU were employed

24 by CLOUDMARK, including all personal as well as company-issued devices.

25 REQUEST FOR PRODUCTION NO. 33:

26         All electronic computing and storage devices (e.g., desktop computers, laptop computers,

27 tablet computers, PDAs, mobile telephones, USB drives, flash drives, portable hard drives,

28 CD/DVD/Blu-Ray discs, etc.) YOU used during the time YOU were employed by CLOUDMARK,

                                                       -7-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                      PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 10 of 13




 1 including all personal as well as company-issued devices.

 2 REQUEST FOR PRODUCTION NO. 34:

 3         All DOCUMENTS that were or are stored on electronic computing and storage devices (e.g.,

 4 desktop computers, laptop computers, tablet computers, PDAs, mobile telephones, USB drives,

 5 flash drives, portable hard drives, CD/DVD/Blu-Ray discs, etc.) YOU used during the time YOU

 6 were employed by CLOUDMARK, including all personal as well as company-issued devices.

 7 REQUEST FOR PRODUCTION NO. 35:

 8         DOCUMENTS sufficient to identify online service accounts (e.g., file storage, source code

 9 storage and control, software development control, email, cloud computing, task management, note

10 taking/organization, etc.) YOU used during the time YOU were employed by CLOUDMARK,

11 including all personal as well as company-issued accounts.

12 REQUEST FOR PRODUCTION NO. 36:

13         All DOCUMENTS relating to online service accounts (e.g., file storage, source code storage
14 and control, software development control, email, cloud computing, task management, note

15 taking/organization, etc.) YOU used during the time YOU were employed by CLOUDMARK,

16 including all personal as well as company-issued accounts.

17 REQUEST FOR PRODUCTION NO. 37:

18         All DOCUMENTS stored on online service accounts (e.g., file storage, source code storage
19 and control, software development control, email, cloud computing, task management, note

20 taking/organization, etc.) YOU used during the time YOU were employed by CLOUDMARK,

21 including all personal as well as company-issued accounts.

22 REQUEST FOR PRODUCTION NO. 38:

23         All DOCUMENTS and THINGS relating to email filtering, anti-spear phishing, anti-spam,

24 anti-phishing, mail transfer agent, message transfer agent, and related technologies (including

25 without limitation Cloudmark Trident, Cloudmark Authority, Cloudmark Security Platform,

26 Cloudmark’s MTA, Bizanga IMP, and Bizanga OOS) created prior to February 1, 2017, or that are

27 derived from or include any portion of a DOCUMENT created prior to February 1, 2017.

28

                                                    -8-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 11 of 13




 1 REQUEST FOR PRODUCTION NO. 39:

 2        All DOCUMENTS and THINGS relating to YOUR work at Cloudmark.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -9-                CASE NO. 3:19-cv-04238-MMC (RMI)
                              PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 12 of 13




 1

 2 DATED: May 19, 2020                   By /s/ Sean S. Pak
                                           QUINN EMANUEL URQUHART &
 3                                         SULLIVAN, LLP
                                           Sean S. Pak (SBN 219032)
 4                                         seanpak@quinnemanuel.com
                                           Iman Lordgooei (SBN 251320)
 5                                         imanlordgooei@quinnemanuel.com
                                           50 California Street, 22nd Floor
 6                                         San Francisco, CA 94111
                                           Telephone: (415) 875-6600
 7                                         Facsimile: (415) 875-6700
 8                                          JWC LEGAL
                                            Jodie W. Cheng (SBN 292330)
 9                                          jwcheng@jwc-legal.com
                                            One Market Street
10                                          Spear Tower, 36th Floor
                                            San Francisco, CA 94105
11                                          Telephone: (415) 293-8308
12
                                            Attorneys for Plaintiffs Proofpoint, Inc. and
13                                          Cloudmark LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -10-                CASE NO. 3:19-cv-04238-MMC (RMI)
                             PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
     Case 3:19-cv-04238-MMC Document 228-1 Filed 09/15/20 Page 13 of 13




 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that I caused copies of the foregoing document to be served on May 19,

 3 2020, upon the following in the manner indicated:

 4
     Colin H. Murray                                   VIA ELECTRONIC MAIL
 5   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 6   San Francisco, CA 94111-3802
     (415) 576-3000
 7   colin.murray@bakermckenzie.com

 8   Danielle L. Benecke                               VIA ELECTRONIC MAIL
     BAKER & McKENZIE LLP
 9   600 Hansen Way
     Palo Alto, CA 94304
10   (650) 856-2400
     danielle.benecke@bakermckenzie.com
11
     Jay F. Utley                                      VIA ELECTRONIC MAIL
12   Mackenzie M. Martin
     John G. Flaim
13   Chaoxuan Liu
     Mark Ratway
14   Weldon B. Rankin
     BAKER & McKENZIE LLP
15   1900 North Pearl Street, Suite 1500
     Dallas, Texas 75201
16   (214) 978-3000
     jay.utley@bakermckenzie.com
17   mackenzie.martin@bakermckenzie.com
     john.flaim@bakermckenzie.com
18   charles.liu@bakermckenzie.com
     mark.ratway@bakermckenzie.com
19   W.Rankin@bakermckenzie.com

20
                                                       By: /s/ Joseph LeRoy
21                                                            Joseph LeRoy
22

23

24

25

26

27

28

                                                   -11-                CASE NO. 3:19-cv-04238-MMC (RMI)
                                   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO OLIVIER LEMARIÉ
